Citation Nr: 0901289	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-07 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


 

INTRODUCTION

The veteran served on active duty from October 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits currently sought on appeal.

The veteran was granted service-connection for PTSD, and 
assigned an initial 30 percent evaluation effective September 
2004.  Since perfecting his appeal, the RO increased the 
initial evaluation to 50 percent using the same September 
2004 effective date.  On a claim for a higher disability 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum schedular benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993) (cited in Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  Throughout the length of the appeal, the evidence does 
not show occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  

2.  Hepatitis C was not present in service and is not 
otherwise related to active duty.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met at any time during the 
appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159(b), 3.321(b)(1), 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2008).

2.  Hepatitis C was not incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103-5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  In 
correspondence dated October 2004, the RO notified the 
veteran of the requirements for the initial claim of service 
connection for PTSD and Hepatitis C to include the relative 
burdens of VA and the veteran.  Service connection was 
subsequently granted as to PTSD, and the veteran appealed the 
initial rating assigned in September 2004.  For the claim for 
a higher rating, in cases such as this, where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007). 

The appellant bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  Neither 
the veteran nor his representative alleges such prejudice in 
this case.  Therefore, no further notice is needed.  
Regardless, in a letter dated in December 2007, the RO 
notified the veteran of the process by which disability 
ratings and effective dates are determined.  The veteran was 
given the opportunity to submit additional information.  The 
claim subsequently was readjudicated in the December 2007 and 
August 2008 supplemental statements of the case.  The veteran 
has been adequately notified of the information and evidence 
necessary to substantiate his claim for a higher rating and 
service connection for Hepatitis C.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in relation to his claims. The duty to 
assist has been fulfilled.

Disability Evaluation for PTSD

The veteran seeks a higher disability evaluation for his 
service-connected PTSD.  Such evaluations are determined by 
the application of VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A § 1155; 38 C.F.R. Part 4.  In view of the number 
of atypical instances, it is not expected, especially with 
the more fully described grades of disabilities, that all 
cases will show all the findings specified.  38 C.F.R. § 
4.21.  When a question arises as to which of two ratings 
applies under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Particularly, in appeals 
such as this that concern the assignment of an initial 
rating, the level of disability from the grant of service 
connection forward will be examined.  Higher evaluations for 
separate periods are available based on the facts found 
during the appeal period to account for any fluctuation in 
severity.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection was established for PTSD by rating 
decision in September 2005, and was assigned a 30 percent 
evaluation under DC 9411.  The rating was subsequently 
increased to 50 percent with a September 2004 effective date, 
or the date of claim.

Under the relevant rating criteria, a 50 percent evaluation 
will be assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

It is noted that the "such symptoms as" language of the 
diagnostic code listed above means "for example" and does 
not represent an exhaustive list of symptoms that must be 
found before granting the rating of that category.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, 
as the Court also pointed out in that case, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

The veteran was afforded a VA examination in June 2005.  
Initially, he described difficulty functioning on a daily 
basis, including losing focus and being excessively concerned 
about the future.  The examiner noted PTSD symptoms of 
persistent re-experiencing the traumatic event marked by 
recurrent and intrusive distressing recollections through 
thoughts and images; numbing of general responsiveness marked 
by markedly diminished interest or participation in 
significant activities; feelings of detachment or 
estrangement from others with isolation behavior; restricted 
range of affect and inability to show or experience positive 
feelings; increased arousal marked by difficulty to stay 
awake, irritability or outbursts of anger and rage; 
difficulty concentrating and memory problems; hypervigilance 
and constantly feeling keyed-up; and exaggerated startle 
response.

The veteran also had feelings of hopelessness and 
worthlessness, impaired communication and a disheveled 
appearance.  The examiner diagnosed chronic PTSD.  His Global 
Assessment of Functioning Scale (GAF) score was 50, 
indicating moderate to serious impairment in social and 
occupational functioning.

The veteran was reexamined at the VA medical center in August 
2006.  At that time, his current symptomatolgy was 
essentially the same as the prior examination.  The veteran 
reported flashbacks, hyperviligance, anger and mistrust of 
authority figures.  He continued to fear losing his job 
because of his symptoms.  

The veteran's mental status examination revealed no suicidal 
or homicidal ideation.  There was no impairment in this 
thought processes or communication.  Cognitive function was 
grossly intact.  Mood was depressed and affect constricted.  
The veteran maintained close family relationships and his 
minimal personal hygiene.  It was noted that he had 
obsessional and ritualistic behaviors such as closing windows 
and doors at night and checking them twice, but it was not 
indicated that this interfered with his daily activities.  
His GAF score was 55, showing moderate impairment.   

At the time of the August 2006, the veteran was employed as a 
machinist for the previous 3 years.  He indicated that he had 
not missed work over the last 12 months.  In his February 
2008 statement in support of claim, he stated that he has 
since been laid off.  The veteran reported that he was the 
only employee affected by a layoff, but he could not give a 
reason for his layoff.  The veteran has not submitted 
evidence that would support a finding that his layoff was due 
to his PTSD symptoms.  Furthermore, during his VA examination 
of August 2006, the veteran stated due to the nature of his 
work, he has been prone to a lot of layoffs.

During a May 2008 examination, the veteran reported feeling 
"more depressed than before."  He stated he was having more 
trouble falling asleep and staying asleep.  He was 
experiencing nightmares 4 times per week, experiencing cold 
sweats and panic attacks.  The veteran's mental status 
examination showed again showed his mood was depressed and 
affect was flat.  He was oriented to person, place and date.  
His appearance was appropriate.  His insight into the nature 
of his illness and judgment was intact.  The examiner noted 
the veteran continued to have anxiety and feelings of doom, 
nightmares, intrusive thoughts and vivid memories of Vietnam.  
His GAF score was 50-55.    

Based on the above evidence, the Board finds that a rating 
evaluation in excess of 50 percent is not appropriate.  The 
veteran maintains friendships, manages his financial affairs 
and other activities of daily living.  He does not possess 
suicidal or homicidal ideation or experience near-continuous 
panic or depression which affects his ability to function 
independently.  Although, the veteran has problems with 
authority, his layoff has not shown to be due to PTSD.  The 
Board has considered whether a higher evaluation might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
However, the weight of the credible evidence demonstrates 
that the manifestations of the veteran's PTSD have warranted 
no more than a 50 percent rating since September 2004, the 
effective date of service connection.  The evidence does not 
show occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  The criteria for an 
initial evaluation in excess of 50 percent for PTSD have not 
been met at any time during the appeal.  As the preponderance 
of the evidence is against the claim for an increased rating, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Extra-schedular Consideration

There is no showing that the veteran's service-connected PTSD 
has resulted in so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

In this regard, the Board notes that the veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran is not currently working due to a 
layoff, and there is no evidence of recent hospitalizations.  
In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extra-schedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Service Connection for Hepatitis C

The veteran seeks service connection for Hepatitis C.  He 
contends his Hepatitis C is the result of intravenous drug 
use which began due to the stress of service.  In order to 
establish direct service connection, three elements must be 
satisfied.  There must be medical evidence of a current 
disability; medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
linking the current disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2008); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999). 

The veteran states that he continuously used intravenous 
drugs from 1968 to approximately 1971, which resulted in his 
Hepatitis C.  He states that he did not use drugs prior to 
service.  Rather, it was the stress of service that started 
his drug use.  

In October 2004, VA lab findings confirmed that the veteran 
has Hepatitis C, not otherwise specified.  The veteran's 
service treatment records from September 1965 to July 1968 
have been reviewed, and are negative for treatment or 
diagnosis of Hepatitis C while in service.  The report of a 
medical history given by the veteran in July 1968 for the 
purpose of separation from service shows that he denied 
having jaundice or liver trouble.  Examination at that time 
was normal.

The veteran has not shown a nexus to service.  The veteran's 
contends in his application for VA compensation benefits, 
that he was first diagnosed with Hepatitis C in 1969.  The 
Board notes that this contention is not supported by any 
competent medical evidence.  Hepatitis C was an unknown 
disorder at that time.  Moreover, Hepatitis C is not a 
disease subject to presumptive service connection pursuant to 
38 C.F.R. § 3.309.  In order to establish service connection, 
there must be evidence of the disability in-service.  

In the alternative, the veteran contends he could have been 
exposed to Hepatitis C while assigned to burial detail.  
There is no competent evidence of record that establishes 
that he served on burial detail in service.  His personnel 
records from October 1965 to March 1968 show that his 
military occupational specialty was a radio/telephone 
operator and a mechanic.
  
Finally, the veteran contends that his Hepatitis C could have 
been from the tattoo he received in service.  However, there 
is evidence of risk factors subsequent to service.  For 
example, the VA PTSD examination conducted in August 2006 
notes a history of drug use extending until 1999 when he was 
arrested.  Similarly, the report of an examination conducted 
in June 2005 notes a history of heroin use.  In a 
questionnaire, he conceded cocaine use until 1986.  A private 
psychosocial assessment dated in September 2004 notes a 
history of injecting drugs beginning in 1969 (i.e. after 
service).  To relate the current hepatitis C to a tattoo many 
years earlier rather than to post service drug abuse would be 
no more than speculation and would not provide a valid basis 
for a grant of service connection.  

In sum, the preponderance of the evidence is against a 
finding that the veteran's Hepatitis C is causally related to 
his military service.  Thus, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Service connection 
for Hepatitis C is denied.      


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.

Service connection for Hepatitis C is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


